 1                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
 3    SIERRA CLUB; CENTER FOR                             )
      BIOLOGICAL DIVERSITY;                               )
 4    EARTHWORKS; ENVIRONMENTAL                           )
      DEFENSE FUND; NATURAL RESOURCES                     )
 5    DEFENSE COUNCIL; THE WILDERNESS                     )   Case No. 3:17-cv-7187-WHO
      SOCIETY; NATIONAL WILDLIFE                          )
 6
      FEDERATION; CITIZENS FOR A                          )   Related to Case No. 3:17-cv-7186-WHO
 7    HEALTHY COMMUNITY; DINÉ CITIZENS                    )
      AGAINST RUINING OUR ENVIRONMENT;                    )
 8    ENVIRONMENTAL LAW AND POLICY                        )   Judge: Hon. William H. Orrick
      CENTER; FORT BERTHOLD PROTECTORS                    )
 9    OF WATER AND EARTH RIGHTS;                          )
10    MONTANA ENVIRONMENTAL                               )
      INFORMATION CENTER; SAN JUAN                        )   ORDER GRANTING JOINT STIPULATION
11    CITIZENS ALLIANCE; WESTERN                          )   OF VOLUNTARY DISMISSAL
      ORGANIZATION OF RESOURCE                            )
12    COUNCILS; WILDERNESS WORKSHOP;                      )
13    WILDEARTH GUARDIANS; and                            )
      WYOMING OUTDOOR COUNCIL,                            )
14                                                        )
              Plaintiffs,                                 )
15                                                        )
               v.                                         )
16
                                                          )
17    DAVID BERNHARDT, in his official capacity           )
      as Acting Secretary of the Interior; BUREAU         )
18    OF LAND MANAGEMENT; and UNITED                      )
      STATES DEPARTMENT OF THE                            )
19    INTERIOR,
20
             Defendants.
21
22          Pursuant to the Parties’ Joint Stipulation of Voluntary Dismissal, IT IS SO ORDERED. The

23   Court hereby dismisses Sierra Club v. Bernhardt, No. 3:17-cv-7187-WHO, and related case State of
24   California v. U.S. Bureau of Land Management, No. 3:17-cv-7186-WHO. Both cases are dismissed
25
     without prejudice. The Court retains jurisdiction over Case No. 3:17-cv-07187-WHO solely for the
26
     purpose of resolving any application for attorneys’ fees and costs filed by Plaintiffs in that case. All
27
     other parties in both cases shall bear their own attorneys’ fees and costs.
28


     [Proposed] Order Granting Joint Stipulation of Voluntary Dismissal
     Case No. 3:17-cv-07187-WHO (Related to Case No. 3:17-cv-07186-WHO)                                 1
 1         IT IS SO ORDERED.
 2
           Dated: March 29, 2019                  ___________________________________
 3                                                WILLIAM H. ORRICK
 4                                                UNITED STATES DISTRICT COURT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [Proposed] Order Granting Joint Stipulation of Voluntary Dismissal
     Case No. 3:17-cv-07187-WHO (Related to Case No. 3:17-cv-07186-WHO)          2
